Citation Nr: 0005754	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-46 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to a compensable disability rating for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1974 to December 
1975.  The veteran's January 1995 separation record shows 
service from October 1987 to January 1995, as well as 12 
years, 9 months, and 4 days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

During the December 1999 hearing before a member of the 
Board, the veteran raised the issues of entitlement to 
increased ratings for his service-connected migraine 
headaches and anxiety disorder.  These matters are referred 
to the RO for the appropriate action.  

The claim for an increased rating for lumbosacral strain is 
addressed in the REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having sleep apnea, 
which was manifest during active duty.  

2.  Vertigo was treated during service, but the veteran has 
not experienced true vertigo since service, nor has a nexus 
statement been presented.  



CONCLUSIONS OF LAW

1.  The veteran's sleep apnea was incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).   

2.  The veteran's claim of entitlement to service connection 
for vertigo is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Sleep Apnea

As a preliminary matter, the Board finds that the veteran 
claim is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

In this case, service medical records show that in May 1992, 
the veteran complained of snoring and periods of apnea, which 
were confirmed by peers.  He was referred to evaluation of 
possible sleep apnea.  A consultation report from a VA clinic 
later in May 1992 showed complaints of excessive snoring, 
episodes of apnea, and excessive daytime sleepiness.  The 
report indicated a plan for additional work-up, to include 
sleep studies, to rule out obstructive vs. mixed vs. central 
apnea.  A review of the service medical records finds no 
evidence that the planned actions were accomplished.  VA 
records dated in December 1997 showed complaints of 
difficulty breathing at night, snoring, and nighttime 
anxiety.  A July 1998 sleep study confirmed a diagnosis of 
moderate obstructive sleep apnea.  The veteran's December 
1999 hearing testimony indicated that his breathing problems 
were chronic and continuous.  Resolving doubt in the 
veteran's favor, the Board finds that there is sufficient 
evidence to establish that sleep apnea was shown in and 
continued after service.  Therefore, the Board finds that the 
evidence supports entitlement to service connection for sleep 
apnea.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 
3.102, 3.303.       

Vertigo

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms, 12 Vet. App. at 193; Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well-grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

Initially, the Board finds that while service medical records 
document complaints of vertigo, there is no evidence of 
record showing that the veteran currently suffers from 
vertigo.  During the January 1996 VA medical examination, the 
veteran related that since the incidents of vertigo in 
service, the episodes had not recurred.  During his December 
1999 hearing before the undersigned, and in a diary dated 
from November 1998 through June 1999, and other statements 
provided by the veteran, he indicated that he occasionally 
felt a headiness with a heaviness, or the premonition of 
vertigo, but no full-blown episodes.  Furthermore, there is 
no medical evidence indicating a nexus between service, and 
the headiness he presently experiences.  For these reasons, 
the claim is not well-grounded, and must be denied.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
sleep apnea is granted.    

The veteran's claim of entitlement to service connection for 
vertigo is denied


REMAND

The veteran seeks a compensable disability rating for 
lumbosacral strain.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination and the securing of 
pertinent private and VA medical records.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  

The veteran's disability is currently evaluated as 
noncompensable (0 percent disabling) under Diagnostic Code 
5295, lumbosacral strain.  38 C.F.R. § 4.71a.  The rating 
criteria for this diagnostic code include findings of limited 
motion.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
Functional loss during flare-ups must also be evaluated. Id.    

During the December 1999 hearing, the veteran described 
experiencing episodes in which his back "went out" and he 
was totally incapacitated.  The reports of the January 1996 
VA general medical and orthopedic examinations contain no 
mention by the veteran or other discussion of additional 
functional loss during these flare-ups.  To ensure that the 
VA examiner considers all aspects of functional loss, to 
include during exacerbations, the Board finds that a remand 
for another VA orthopedic examination is in order.     

Also during the hearing, the veteran submitted medical 
records from VA facilities in Jacksonville and Gainesville 
that contain references to back pain.  It is not clear 
whether these are the complete VA treatment records.  The 
duty to assist mandates that the RO secure all pertinent VA 
records.  Moreover, VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

The Board emphasizes that, when readjudicating the veteran's 
claim for an increase, the RO must consider the possible 
application of staged ratings for the disability over 
separate periods of time.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's 
complete VA medical records from 
facilities in Jacksonville, Florida and 
Gainesville, Florida.  These records 
should be associated with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the level of lumbosacral 
disability.  All indicated tests and 
studies, to include X-rays and range of 
motion studies, should be performed as 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner is asked to 
identify and describe any current 
lumbosacral symptomatology, including any 
functional loss associated with 
lumbosacral strain due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his 
claim.

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
compensable disability rating for 
lumbosacral strain.  If the disposition 
of the claim remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board does not 
intimate an opinion as to the ultimate outcome of the 
veteran's claim.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



